The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Applicant’s response (amendments, arguments) is acknowledged.  
The amendment necessitated the modification of the rejection(s) of record.  As before, in view of the voluminous prior art in this space (long known self-assembling peptide RADA16) - which no examiner could possibly digest in full in the limited time allocated to any given application under the current time permitted per case - upon weighing more closely, the prior art of record likely well applied prior to these amendments, and as such this examiner had opted to send the instant Office action as a non-final to give applicant further time to weigh with his representative the prior art and modified rejections.
As previously noted:  The terminal disclaimers over the two parent applications in this family chain recently issued as patents US9327010 and US9364513 (latter with a Terminal Disclaimer filed over the former, tying the two) as well as U.S. Patent No. 10,137,166 (with Examiner Ha) have overcome the previous double patenting rejections.
The present application family was transferred from Examiner Niebauer many many years ago as the parent case had become a Date Dase, which had not been acted upon in years – and which became desired to be ‘moved’ by Office goals - which the instant Examiner took upon himself to assist in the achievement of said goals - and has since been working diligently for years to get said analysis of said application to disposal - as either an Allowance or otherwise.
This examiner remains open to interview to advance prosecution on the merits.


Claim Rejections - 35 USC § 103, Modified
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
1.	Claims 28-35, 47, and 52-63 (products) is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Messina et al. (U.S. Patent Publication No. 20050032209), further in view of X.
Messina teach formulations in a “dosage form” (para 135), “comprising” (the transition phrase instantly employed) self-assembling peptides such as RAD16 (RADA12 or 16, depending on the interpretation of para 421 in Messina), and specifically at a 1% weight to volume concentration in an aqueous hydrogel (para’s 397 and 401).  Messina also teach where such may comprise less than 5 mM of standard ions (e.g. which would include zero).  Messina also teach where auxiliary agents may be added, including specifically coloring agents form a short list thereof (para 109).  Messina also teach where such may in provided in a kit (para 141).  Messina also teach where the formulation may be in forms alternative to aqueous only, e.g. solid tablet, capsules “and the like” and “may be formulated for administration by any acceptable route known in the art to achieve delivery of drugs and biological molecules”, thereby rendering routinely optimizable instant claim 52 where the formulation is in the standard form of a powder to be held in a vial.  Lastly, as to instant claims 59 and 62, the formulation of Messina may equally be optically transparent as Messina expressly states in para 421 that RAD16 is only 5 nanometers in size and when put in a hydrogel, if limited enough in volume, such would be optically transparent.

2.	Claims 36-46 and 64-74 and new claim 75 (methods of use, preventing movement of bodily fluids) is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sawhney (U.S. Patent Application No. 2005/0266086) in view of Messina et al. (U.S. Patent Publication No. 20050032209).
Relevant to instant claims 36, 38, 39, 41-44, 64, 66, 67, and 69-72, Sawhney teach a method of e.g. stopping fluid flow (e.g. undesirable blood flow), preventing adhesions, use as a filler, and beyond via a hydrogel formed by crosslinked proteins, wherein the undesirable blood flow is from a blood vessel (e.g. vaginal bleeding, but equally recognizable and obvious to apply towards any bleeding condition, including those with impaired coagulation as in instant claims 42-44 and 69-71) (see e.g. abstract; pages 1-22; especially pages 1-4 and on crosslinked proteins para's 3, 74, 84, 86, 97, 130, 134, 145, 155, 164, 177 and Table 1). Sawhney also devotes a section to defining hydrogels (para's 27-37). In para 26, Sawhney defines that crosslinked networks similar to those instantly claimed when simply put into a hydrated state (e.g. in a composition with water/saline) are termed a hydrogel (or aquagel). Overall, Sawhney provides a summary of the state of the art on hydrogels including those via crosslinked proteins.  Sawhney based on the state of the art, render obvious the use of hydrogels to stop bleeding anywhere, including during surgical procedures.  Sawhney does not teach where any irrigation is required per se during, pre-, or post surgery.
Relevant to instant claims 36, 40, 45-46 and 64-65, 68, and 73-74, Sawhney does not expressly teach where the peptide is a self-assembling peptide such as RAD16 (RADA16), that such may be optically transparent, further comprises a coloring agent, comprises 2-3% weight to volume concentration self-assembling peptide, nor that the latter reduces time to hemostasis (deemed an intrinsic property depending on the amount/concentration administered thereof).

Messina teach formulations in a “dosage form” (para 135), “comprising” (the transition phrase instantly employed) self-assembling peptides such as RAD16 (RADA12 or 16, depending on the interpretation of para 421 in Messina), and at a 1% weight to volume concentration in an aqueous hydrogel (para’s 397 and 401).  Slight modifications thereof, e.g. 2% weight to volume concentration in instant claims 45 and 73 are deemed routinely optimizable (see MPEP 2144.05 II. A: 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).  

Messina also teach where such may comprise less than 5 mM of standard ions (e.g. which would include zero).  Messina also teach where auxiliary agents may be added, including specifically coloring agents form a short list thereof (para 109).  Messina also teach where such may in provided in a kit (para 141).  Messina also teach where the formulation may be in forms alternative to aqueous only, e.g. solid tablet, capsules “and the like” and “may be formulated for administration by any acceptable route known in the art to achieve delivery of drugs and biological molecules”.  Lastly, as to instant claims 37 and 65, the formulation of Messina may equally be optically transparent as Messina expressly states in para 421 that RAD16 is only 5 nanometers in size and when put in a hydrogel, if limited enough in volume, such would be optically transparent.
	
New claim 75 is equally rejected based on the combination applied, as SEQ ID NO: 1 is claimed, drawn to RADA16.
Thus, the method of use claims are deemed prima facie obvious over Sawhney as representative of the state of the art on hydrogels in stopping bleeding and leakage of fluids with other similar peptides and Messina here provides that such may be 1% RADA hydrogels via simple substitution therein the methods of Sawhney to stop bleeding via similar peptides capable of achieving the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAURY A AUDET/Primary Examiner, Art Unit 1654